DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Claims 5 – 6 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected Invention II, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 09/20/2022.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1, 3 and 4 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Shibata (US 2021/0212208 A1).
Regarding Claim 1, Shibata discloses a (flexible ([0073]; “flexible”)) printed circuit board (Fig 1-4) comprising: a base film (2; [0074]; “base insulating layer”) having an insulating property; and one or more interconnects (3; [0041]; “conductive”) laminated to at least one surface side (upper side as seen in Fig 2) of the base film (2), wherein at least one of the one or more interconnects includes, in a longitudinal direction (left-right direction in Fig 1), a first portion (portion of 3 about T1; note that the claim language has not structurally defined “portion” nor claimed any structural boundaries or periphery of the claim “portion” and thus “portion” is interpreted broadly as a region or part) and a second portion (portion of 3 about T2; note that the claim language has not structurally defined “portion” nor claimed any structural boundaries or periphery of the claim “portion” and thus “portion” is interpreted broadly as a region or part) that is a portion other than the first portion, an average thickness ([0096]; “the thickness T2 of the second wiring 7 is thicker than the thickness T1 of the first wiring 5. Specifically, the thickness T2 of the second wiring 7 is, for example, 2 or more, preferably 5 or more, more preferably 10 or more, and for example, 300 or less. A ratio (T2/T1) of the thickness T2 of the second wiring 7 to the thickness T1 of the first wiring 5 is, for example, above 1, preferably 1.25 or more, more preferably 1.5 or more, further more preferably above 1.5, particularly preferably 1.6 or more, and for example, 100 or less, preferably 50 or less, more preferably 20 or less”) of the second portion being greater than an average thickness of the first portion ([0096]; “the thickness T2 of the second wiring 7 is thicker than the thickness T1 of the first wiring 5. Specifically, the thickness T2 of the second wiring 7 is, for example, 2 or more, preferably 5 or more, more preferably 10 or more, and for example, 300 or less. A ratio (T2/T1) of the thickness T2 of the second wiring 7 to the thickness T1 of the first wiring 5 is, for example, above 1, preferably 1.25 or more, more preferably 1.5 or more, further more preferably above 1.5, particularly preferably 1.6 or more, and for example, 100 or less, preferably 50 or less, more preferably 20 or less”), and wherein a ratio ([0096]; “1.5”, “1.6”, “50”, “20”) of the average thickness of the second portion to the average thickness of the first portion is greater than or equal to 1.5 and less than or equal to 50.  

Regarding Claim 3, Shibata further discloses the (flexible ([0073]; “flexible”)) printed circuit board (Fig 1-3), wherein a ratio of a minimum cross-sectional area (S2; [0098]; “T2xW4”) of the second portion (portion of 3 about T2; note that the claim language has not structurally defined “portion” nor claimed any structural boundaries or periphery of the claim “portion” and thus “portion” is interpreted broadly as a region or part) in a thickness direction to a minimum cross-sectional area (S1; [0080]; “T1xW1”) of the first portion (portion of 3 about T1; note that the claim language has not structurally defined “portion” nor claimed any structural boundaries or periphery of the claim “portion” and thus “portion” is interpreted broadly as a region or part) in the thickness direction is ([0098]; e.g. 1) greater than or equal to 0.5 and less than or equal to 200, the minimum cross-sectional area of the first portion in the thickness direction being calculated by multiplying the average thickness of the first portion by a minimum line width of the first portion, and the minimum cross-sectional area of the second portion in the thickness direction being calculated by multiplying the average thickness of the second portion by a minimum line width of the second portion.  
Claim states in the preamble of the claim, “flexible printed circuit board”, however the preamble does not have patentable weight and therefore the device lacks the limitation of flexible printed circuit board.

Regarding Claim 4, Shibata further discloses the (flexible ([0073]; “flexible”)) printed circuit board (Fig 1-3), wherein a ratio of the average thickness (T1; [0079]; e.g. 1 µm) of the first portion (portion of 3 about T1; note that the claim language has not structurally defined “portion” nor claimed any structural boundaries or periphery of the claim “portion” and thus “portion” is interpreted broadly as a region or part) to a minimum line width (W1; [0080]; e.g. 1 µm) of the first portion (portion of 3 about T1) is (e.g. 1/1=1) greater than or equal to 0.3 and less than or equal to 5, and wherein a ratio of the average thickness (T2; [0096]; e.g. 5 µm) of the second portion (portion of 3 about 6; note that the claim language has not structurally defined “portion” nor claimed any structural boundaries or periphery of the claim “portion” and thus “portion” is interpreted broadly as a region or part) to a minimum line width (W4; [0097]; e.g. 2 µm) of the second portion (portion of 3 about 6) is (e.g. 5/2=2.5) greater than or equal to 0.5 and less than or equal to 10. 
Claim states in the preamble of the claim, “flexible printed circuit board”, however the preamble does not have patentable weight and therefore the device lacks the limitation of flexible printed circuit board.




Claim(s) 1 – 4 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Takayoshi (US 2009/0025963 A1).

Regarding Claim 1, Takayoshi discloses a (flexible ([0041]; “flexible”)) printed circuit board (Fig 1-2) comprising: a base film (2; [0041]; “insulating base layer”) having an insulating property; and one or more interconnects (3; [0041]; “conductive pattern”) laminated to at least one surface side (upper side as seen in Fig 1) of the base film (2), wherein at least one of the one or more interconnects includes, in a longitudinal direction (left-right direction in Fig 1-2), a first portion (portion of 3 about 5; note that the claim language has not structurally defined “portion” nor claimed any structural boundaries or periphery of the claim “portion” and thus “portion” is interpreted broadly as a region or part) and a second portion (portion of 3 about 6; note that the claim language has not structurally defined “portion” nor claimed any structural boundaries or periphery of the claim “portion” and thus “portion” is interpreted broadly as a region or part) that is a portion other than the first portion, an average thickness ([0060,0066]; “conductive pattern 3 and the criterion marks 8 have thickness of e.g. 3-50 µm”; “where the metal plating layer 9 is the gold plating layer, the metal plating layer 9 has thickness of e.g. 0.1-1 µm. In the case where the metal plating layer 9 is the nickel plating layer, the metal plating layer 9 has thickness of e.g. 0.5-5 µm”; e.g. nickel plating of 2 µm + 3 µm) of the second portion being greater than an average thickness of the first portion ([0060,0066]; “conductive pattern 3 and the criterion marks 8 have thickness of e.g. 3-50 µm”; “where the metal plating layer 9 is the gold plating layer, the metal plating layer 9 has thickness of e.g. 0.1-1 µm. In the case where the metal plating layer 9 is the nickel plating layer, the metal plating layer 9 has thickness of e.g. 0.5-5 µm”; e.g. 3 µm), and wherein a ratio (e.g. 5/3=1.67) of the average thickness of the second portion (e.g. 5 µm) to the average thickness of the first portion (e.g. 3 µm) is greater than or equal to 1.5 and less than or equal to 50.  
Claim states in the preamble of the claim, “flexible printed circuit board”, however the preamble does not have patentable weight and therefore the device lacks the limitation of flexible printed circuit board.

Regarding Claim 2, Takayoshi further discloses the (flexible ([0041]; “flexible”)) printed circuit board (Fig 1-2), wherein an average line width ([0043]; “width W1 of each line of wire 5 is set to be in the range of 5-500 µm”) of each of the interconnects (3) is greater than or equal to 3 µm and less than or equal to 100 µm, and an average interval ([0043]; “an interval W2 between adjacent lines of wire 5 is set to be in the range of 5-500 µm”) of the interconnects (3) is greater than or equal to 3 µm and less than or equal to 100 µm. 
Claim states in the preamble of the claim, “flexible printed circuit board”, however the preamble does not have patentable weight and therefore the device lacks the limitation of flexible printed circuit board.

Regarding Claim 3, Takayoshi further discloses the (flexible ([0041]; “flexible”)) printed circuit board (Fig 1-2), wherein a ratio of a minimum cross-sectional area ([0043]; “width W1 of each line of wire 5 is set to be in the range of 5-500 µm”; [0060,0066]; “conductive pattern 3 and the criterion marks 8 have thickness of e.g. 3-50 µm”; “where the metal plating layer 9 is the gold plating layer, the metal plating layer 9 has thickness of e.g. 0.1-1 µm. In the case where the metal plating layer 9 is the nickel plating layer, the metal plating layer 9 has thickness of e.g. 0.5-5 µm”; e.g. nickel plating of 2 µm + 3 µm = 5 µm and 5 µm x 5 µm = 25 µm2) of the second portion (portion of 3 about 6; note that the claim language has not structurally defined “portion” nor claimed any structural boundaries or periphery of the claim “portion” and thus “portion” is interpreted broadly as a region or part) in a thickness direction to a minimum cross-sectional area ([0043]; “width W1 of each line of wire 5 is set to be in the range of 5-500 µm”; [0060,0066]; “conductive pattern 3 and the criterion marks 8 have thickness of e.g. 3-50 µm”; “where the metal plating layer 9 is the gold plating layer, the metal plating layer 9 has thickness of e.g. 0.1-1 µm. In the case where the metal plating layer 9 is the nickel plating layer, the metal plating layer 9 has thickness of e.g. 0.5-5 µm”; e.g. 3 µm and 3 µm x 5 µm = 15 µm2) of the first portion (portion of 3 about 5; note that the claim language has not structurally defined “portion” nor claimed any structural boundaries or periphery of the claim “portion” and thus “portion” is interpreted broadly as a region or part) in the thickness direction is (e.g. 25/15 = 1.67) greater than or equal to 0.5 and less than or equal to 200, the minimum cross-sectional area of the first portion in the thickness direction being calculated by multiplying the average thickness of the first portion by a minimum line width of the first portion, and the minimum cross-sectional area of the second portion in the thickness direction being calculated by multiplying the average thickness of the second portion by a minimum line width of the second portion.  
Claim states in the preamble of the claim, “flexible printed circuit board”, however the preamble does not have patentable weight and therefore the device lacks the limitation of flexible printed circuit board.

Regarding Claim 4, Takayoshi further discloses the (flexible ([0041]; “flexible”)) printed circuit board (Fig 1-2), wherein a ratio of the average thickness ([0060,0066]; “conductive pattern 3 and the criterion marks 8 have thickness of e.g. 3-50 µm”; e.g. 3 µm) of the first portion (portion of 3 about 5; note that the claim language has not structurally defined “portion” nor claimed any structural boundaries or periphery of the claim “portion” and thus “portion” is interpreted broadly as a region or part) to a minimum line width ([0043]; “width W1 of each line of wire 5 is set to be in the range of 5-500 µm”; e.g. 5 µm) of the first portion (portion of 3 about 5) is (e.g. 3/5=0.6) greater than or equal to 0.3 and less than or equal to 5, and wherein a ratio of the average thickness ([0060,0066]; “conductive pattern 3 and the criterion marks 8 have thickness of e.g. 3-50 µm”; “where the metal plating layer 9 is the gold plating layer, the metal plating layer 9 has thickness of e.g. 0.1-1 µm. In the case where the metal plating layer 9 is the nickel plating layer, the metal plating layer 9 has thickness of e.g. 0.5-5 µm”; e.g. nickel plating of 2 µm + 3 µm = 5 µm) of the second portion (portion of 3 about 6; note that the claim language has not structurally defined “portion” nor claimed any structural boundaries or periphery of the claim “portion” and thus “portion” is interpreted broadly as a region or part) to a minimum line width ([0043]; “width W1 of each line of wire 5 is set to be in the range of 5-500 µm”; e.g. 5 µm) of the second portion (portion of 3 about 6) is (e.g. 5/5=1) greater than or equal to 0.5 and less than or equal to 10. 
Claim states in the preamble of the claim, “flexible printed circuit board”, however the preamble does not have patentable weight and therefore the device lacks the limitation of flexible printed circuit board.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ROSHN K VARGHESE whose telephone number is (571)270-7975. The examiner can normally be reached M-Th: 900 am-300 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jessica Han can be reached on 571-272-2078. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ROSHN K VARGHESE/Examiner, Art Unit 2896